PS 8
(3/15)


                               UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                                                          U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

                                                              for
                                             Eastern District of Washington
                                                                                                     Aug 29, 2019
                                                                                                         SEAN F. MCAVOY, CLERK




 U.S.A. vs.                    Alfaro, Steven Ivan                        Docket No.          0980 1:18CR02070-SAB-1


                                  Petition for Action on Conditions of Pretrial Release

       COMES NOW Jose Zepeda, PRETRIAL SERVICES OFFICER presenting an official report upon the conduct of
defendant Steven Ivan Alfaro, who was placed under pretrial release supervision by the Honorable U.S. Magistrate Judge
Mary K. Dimke sitting in the Court at Yakima, Washington, on the 5th day of April 2019, under the following conditions:

Special Condition #7: Defendant shall submit to random urinalysis and/or Breathalyzer testing as directed by the U.S.
Probation/Pretrial Services office.

Special Condition #4: Defendant shall submit to a substance abuse evaluation and undergo any recommended substance
abuse treatment as directed by the Unites States Probation/Pretrial service office.

Standard Condition #9: Defendant shall refrain from use or unlawful possession of a narcotic drug or other controlled
substances defined in 21 U.S.C. § 802, unless prescribed by a licensed medical practitioner in conformance with Federal
law. Defendant may not use or possess marijuana, regardless of whether Defendant has been authorised medical marijuana
under state law.

Special Condition #6: Defendant shall submit to portable Breathalyzer testing up to six times per day. Defendant is
responsible for the cost of the device.

Special Condition #1: Defendant shall participate in a program of GPS confinement. Defendant shall wear at all times, a
GPS device under the supervision of U.S. Probation. Defendant shall be restricted at all times to his residence except for:
attorney visits; court appearances; case-related matters; court-ordered obligations; or other activities as pre-approved by the
pretrial office or supervising officer, including but not limited to employment, religious services, medical necessities.

         RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS:

Violation #1: Steven Ivan Alfaro is alleged to have failed to submit to random urinalysis testing at Merit Resource Services
(Merit) on August 13, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 7. This same date, Mr. Alfaro also reviewed
and signed the substance abuse testing instructions form acknowledging his understanding of the testing requirements.

On August 13, 2019, this officer received a call from Mr. Alfaro at approximately 5:55 p.m. stating he was on his way to
Merit to submit to a drug screen. Mr. Alfaro was reminded Merit closes as 6 p.m. Mr. Alfaro was again reminded this is
the second time he has reported to Merit after close of business. Mr. Alfaro requested to submit a drug screen the following
day. Mr. Alfaro's request was denied because he was given the opportunity to do a make up test last time he showed up at
Merit after 6 p.m. He was further advised that future failures to submit to a drug screen would not be tolerated.

On August 14, 2019, this officer received information from Merit indicating Mr. Alfaro failed to report to their office to
submit to a random drug screen on August 13, 2019.
   PS-8
   Re: Alfaro, Steven Ivan
   August 29, 2019
   Page 2
Violation #2: Steven Ivan Alfaro is alleged to have failed to attend drug and alcohol treatment group sessions at Merit on
August 20 and 27, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 4.

On June 12, 2019, Mr. Alfaro enrolled in intensive outpatient treatment at Merit. He was scheduled to attend treatment on
Mondays, Tuesdays and Wednesdays. On August 27, 2019, this officer spoke with Mr. Alfaro's counselor at Merit who
confirmed he was a no show for drug and alcohol treatment group on August 20 and 27, 2019. According to the counselor,
Mr. Alfaro left a message on August 27, 2019, stating he was not able to attend treatment because he was being evicted from
his residence. This officer also reviewed the defendant's location monitoring points for the dates noted and confirmed per
the tracking points Mr. Alfaro did not attend treatment on the dates noted.

Violation #3: Steven Ivan Alfaro is alleged to have tested positive for marijuana on August 22, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 9.

On August 22, 2019, Mr. Alfaro submitted to a random drug screen at Merit, which return presumptive positive for
marijuana. He was presented with the admission/denial of drug use form, which he signed denying marijuana use. Although
Mr. Alfaro denied marijuana use, he claimed his girlfriend is actively using marijuana. The specimen collected from Mr.
Alfaro was sent to Alere Toxicology Services for confirmation. On August 27, 2019, this officer received lab results from
Alere confirming the drug screen submitted by Mr. Alfaro on August 22, 2019, was confirmed positive for the presence of
marijuana.

Violation #4: Steven Ivan Alfaro is alleged to have failed to report to the probation office to submit to a Breathalyzer test
as directed on August 27 and 28, 2019. He has also failed to submit to Breathalyzer testing through the Smart Start program
since August 25, 2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 6. On April 23, 2019, confirmation was
received from Smart Start indicating the defendant enrolled in their Breathalyzer testing program.

On August 26, 2019, this officer received a notice from Smart Start indicating the defendant’s device was placed on
“lockout” as of August 25, 2019. This lockout notification is due to lack of payment for services. Mr. Alfaro has not
submitted to a Breathalyzer test since being placed on lockout and is no longer in compliance with the Breathalyzer testing
program. As a result of this noncompliance, Mr. Alfaro was directed to report to the probation office for urinalysis on
August 26, 2019. The test returned presumptive positive for marijuana. The specimen was sent to Alere Toxicology
Services for confirmation and for alcohol testing. On August 28, 2019, the test results returned positive for marijuana. This
positive test is not alleged at this time as this officer will need to obtain interpretation of the specimen should it be residual
from a previous positive test. On August 26, 2019, Mr. Alfaro was directed to report to the probation office daily until he
until he was able to pay for Breathalyzer services. However, on August 27 and 28, 2019, Mr. Alfaro failed to report to the
probation office for Breathalyzer testing as directed. The Court should note, Mr. Alfaro was in the Federal Courthouse on
August 28, 2019, but failed to report to the probation office for Breathalyzer testing as directed.

Violation #5: Steven Ivan Alfaro is alleged to have deviated from his location monitoring schedule on August 24 and 28,
2019.

On April 9, 2019, the conditions of pretrial release supervision were reviewed and signed by Mr. Alfaro. He acknowledged
an understanding of his conditions, which included special condition number 1. On April 9, 2019, Mr. Alfaro also reviewed
and signed the Location Monitoring Program GPS Participant Agreement acknowledging his understanding of the program.
    PS-8
    Re: Alfaro, Steven Ivan
    August 29, 2019
    Page 3
On August 25, 2019, Mr. Alfaro was authorized to go to work, the night shift from 4 p.m. to 3:30 a.m., at E.W. Brant
Warehouse. The B.I. Total Access tracking system showed Mr. Alfaro going to a residence located on the corner of West
Pierce Street and Cornell Avenue in Yakima, Washington. This travel was not pre-approved by his supervising probation
officer. Mr. Alfaro deviated from his authorized leave schedule on August 25, 2019.

On August 26, 2019, Mr. Alfaro was confronted in regard to his deviations from his location monitoring schedule. Mr.
Alfaro admitted to failing to abide by his schedule. He advised he intended to go to Moneytree, but instead he accompanied
his girlfriend to a local residence.

On August 28, 2019, Mr. Alfaro was authorized to travel to the Federal Courthouse in Yakima, Washington for a hearing.
According to the BI Total Access tracking system, aside from going to the approved location of the Federal Courthouse, Mr.
Alfaro went to the shopping mall in Union Gap, Washington, which was not pre-approved by his supervising probation
officer. Mr. Alfaro deviated from his authorized leave schedule.

                            PRAYING THAT THE COURT WILL ORDER A SUMMONS

                                                                         I declare under the penalty of perjury
                                                                         that the foregoing is true and correct.
                                                                         Executed on:       August 29, 2019
                                                                 by      s/Jose Zepeda
                                                                         Jose Zepeda
                                                                         U.S. Pretrial Services Officer


THE COURT ORDERS

[ ]        No Action
[ ]        The Issuance of a Warrant
[ ;]       The Issuance of a Summons
[ ]        The incorporation of the violation(s) contained in this
           petition with the other violations pending before the
           Court.
[    ]     Defendant to appear before the Judge assigned to the case.
[   X]     Defendant to appear before the Magistrate Judge.
[    ]     Other


                                                                           Signature of Judicial Officer
                                                                           

                                                                           Date
